Colony of Rd Island etc. Curia Admiralitatis At A Court of Vice Admiralty held at Newport in the Colony aforesaid on Saturday the 21s* day of April 1744 at 11 aClock A. M.
Before the Honble Leonard Lockman Esqr Judge of s4 Court
The Court being Open’d
John Dennis of Newport Mariner and Comm' of the Private Man of War Prince frederick on his Oath saith. that on the 16a day of Octor 1743. on the High Seas in the Latt4 of 33 Degr North as he the deponent was on a Cruise against the Spaniards, did Seize and take A Certain Snow whereof was Master Francis Graciat bound from the Havannah to Marseiles in old france having on board 15437 Dollars belonging to the Subjects of the King of Spain. wch monies was taken out of the Snow Agreable to the treaties Subsisting the freight whereof the Depon* paid to the s4 Fran03 Graciat and then Suffer’d the *250s4 Graciat to proceed on his Voyage and the depon1 rec4 at same time from the s4 Graciat A Certificate or Acknowledgment under his hand, Copy whereof is now exhibited in Court wherein he Acknowledged the Afores4 Monys to belong to the Subjects of the King of Spain further this Dep* saith not,
John Dennis
Mr John Calder of Newport mariner and Captain’s Quarter Master of the Sloop Prince frederick afores4 deposeth to the truth of the foregoing Evidence and further Saith not John Calder
The Libel read
I having Perused the Above Evidence and Instrum1 given by the s4 Graciat it Plainly Appears to me that the s4 15437 Dollars Libeled again by the Captors John Dennis and Wm Allen afores4 is monys belonging to the Subjects of the King of Spain and therefore I Decree the same to be lawfull Prize to be Divided by them their Owners and Companies according to Agreement between them made, they Paying Costs of this Court.
Leonard Lockman